Citation Nr: 1442024	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO.

In November 2013, the Board remanded the above-listed issues for further development and readjudication.  The Board specifically requested that opinions regarding the etiology of the above conditions be obtained from an appropriate medical professional.  In an attempt to obtain the opinion, the Appeals Management Center (AMC) requested that a VA examination be scheduled.  The record suggests that the Veteran failed to appear for the examination.  No other steps were taken to obtain etiological opinions.  In a February 2014 Supplemental Statement of the Case (SSOC), the RO denied service connection for the hearing loss and tinnitus after concluding that the Veteran had failed to appear for a scheduled examination.  Importantly, the remand instructions did not indicate that an examination was necessary, but only that the claims file should be provided to an appropriate medical professional and medical opinions obtained.  Because the Board remanded to obtain opinions regarding etiology and no such opinions were obtained, the Board will remand for further development to ensure full compliance with its instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its previous remand, the Board found the June 2010 and August 2011 examination reports inadequate.  Specifically, the rationale for the negative etiological August 2011 opinion was not well-reasoned, but appeared to rest primarily on the fact that service medical records were negative for complaints of or diagnoses of tinnitus or hearing loss.  However, normal hearing at separation is not a bar to establishing entitlement to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 163-64 (1993).  Because rationale for the only etiological opinion of record was negative, the Board remanded with specific instructions to obtain an opinion from "an appropriate medical professional" that addressed several specific matters.

While the remand instructions did not require that the Veteran be re-examined, the evidence of record establishes that the AMC requested that an examination be scheduled at a VA facility for the purpose of determining the etiology of the Veteran's tinnitus and his bilateral hearing loss.  However, there is no documentation in the file that the exam was actually scheduled, that the Veteran was notified of a scheduled examination, or that the Veteran failed to report.  On this last point, the SSOC references a "VAMC St. Louis notification dated January 10, 2014 of failure to report for a scheduled C&P (audio) examination."  No such document has been associated with the claims file.

The Board may not base its decision regarding a determinative factual or legal matter on evidence that is unavailable to it or to the Veteran.  See, e.g., 38 C.F.R. § 3.159(b) ("VA may decide the claim...based on all the information and evidence contained in the file"); 38 U.S.C. § 5107(b) ("The Secretary shall consider all information and lay and medical evidence of record...").  In addition, it is not clear from the evidence in the claims file whether the Veteran was informed, prior to the February 2014 SSOC, of the possibility of an adverse decision if he failed to appear for a scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 570-71 (2008) (approving the imposition of adverse consequences for a failure to cooperate, but only where the veteran is put on notice so that the veteran can make a fully informed decision).  This is particularly important where, as here, the remand expressly directed that the AOJ obtain an opinion from an examiner after the examiner's review of the claims file rather after a re-examination of the Veteran.  The Veteran fairly could have concluded that his attendance at an examination was not necessary.  38 C.F.R. § 3.102.

In any event, the remand instructions specifically directed that the claims file be provided to an appropriate medical professional and that the medical professional provide opinions addressing particular medical questions specified in the remand order.  This was not done.  The Veteran has the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When there is not compliance, the Board has a duty to ensure compliance.  Id.  To that end, the matter is again remanded.

VA has conceded previously that the Veteran suffered acoustic trauma during his active service.  Further, the examination in August 2011 established a current bilateral hearing loss disability and current tinnitus.  The remaining issue, then, is a nexus between the in-service acoustic trauma and his current bilateral hearing loss and/or tinnitus.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The report on the August 2011 VA examination was deemed inadequate solely because of the lack of an adequate rationale for the nexus opinion, rather than because of any defect in the performance of the physical examination.  Therefore, unless the medical professional to whom this matter is referred determines that a physical examination is necessary, the AOJ should obtain the requested opinions without scheduling an examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate medical professional to determine the etiology of the Veteran's current bilateral hearing loss and tinnitus.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner.  A new examination of the Veteran should be scheduled only if it is deemed necessary by the examiner to ensure fully-informed, non-speculative etiological opinions.

After reviewing the record, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss and/or tinnitus is related to the Veteran's in-service noise exposure.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's tinnitus (a) was caused by any service-related hearing loss or (b) was aggravated by any service-related hearing loss.  As it pertains to the aggravation aspect of the opinion, the examiner should comment as to whether any service-related hearing loss increased the severity of the Veteran's tinnitus.  If aggravation is found the examiner should identify that aspect of the disability which is due to aggravation.

The examiner must state whether there are medical reports or studies that indicate that noise-induced hearing loss and/or tinnitus can have a delayed onset, including years after the exposure event(s).  The examiner should reconcile any such studies with his/her medical opinion and should address this theory within his opinion.

A complete rationale for all opinions and conclusions reached should be provided.  The examiner should consider the Veteran's noise history and find credible the Veteran's exposure to acoustic trauma in service.  The examiner should also address the onset of the Veteran's hearing loss.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
 
2.  Then, readjudicate the claim for service connection for bilateral hearing loss and tinnitus.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



